REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: the present invention is directed to a system comprising of one or more processors and memory, a computer storage media having stored thereon computer-executable instructions to perform operations, a computer storage media having stored thereon compressed data. Each independent claim in combination of other claims, as a whole, identifies the uniquely distinct features of determining that a predetermined condition is satisfied, the predetermined condition relating to a predetermined maximum transform unit size, wherein the predetermined condition is that a transform unit size is less than the predetermined maximum transform unit size, and wherein the determining that the predetermined condition is satisfied includes determining that log.sub.2(the transform unit size)<log.sub.2(the predetermined maximum transform unit size); and based at least in part on the values of the multiple preceding CBFs indicating the multiple blocks, respectively, do not include residual information, determining a value of the CBF for the given block indicating that the given block includes residual information, and refraining from signaling, as part of the compressed data, the value of the CBF for the given block; and outputting the compressed data as part of a bitstream, wherein the compressed data includes the value of the CBF for the root transform unit but not the value of the CBF for the given block, and wherein, within the bitstream, the value of the CBF for the root transform unit is signaled for the given CU. The closest prior arts of Guo; Liwei et al. (US 20130003824 A1), Cheon; Min-su et al. (US 20130195202 A1), Park; Seung Wook et al. (US 20130003855 A1) and Wang; Xianglin et al. (US 20120106649 A1), disclose encoding/decoding, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.